DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/19/2019 and 03/06/2020 are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 6: the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For the purposes of examination and in light of the specification, the last two lines of claim 6 are interpreted as “and filtering the edgewise load signal comprises using a band stop filter, a band pass filter, or a butter-worth filter”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-14, and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Volanthen et al. (US 20090246019 A1, prior art of record via IDS) in view of IEC (“IEC International Standard for Wind Turbines IEC 61400-1:2005”, prior art of record via IDS).Regarding claim 1:Volanthen teaches a method for determining an edgewise load recurrence signal acting on a wind turbine blade, the method comprising:
obtaining, from at least one sensor ([0024]), a plurality of measures of a parameter for deriving an edgewise load signal acting on the wind turbine blade ([0054]); 
deriving the edgewise load signals acting on the wind turbine blade based on each obtained measure of the parameter ([0027], [0057]); 
filtering the edgewise load signals to separate out frequency content of one or more edgewise components of the edgewise load signal to provide an edgewise component load signals ([0015]-[0017], [0055]-[0058]); and
identifying a peak edgewise component load signal of the edgewise component load signals derived from measures obtained within a given period of time ([0053], [0074])
Volanthen fails to teach:
fitting a plurality of peak edgewise component load signals, identified from a plurality of periods of time, to a distribution function; and 
extrapolating the fitted peak first edgewise components to estimate an edgewise load recurrenceIEC teaches:
fitting a plurality of peak edgewise component load signals, identified from a plurality of periods of time, to a distribution function; and extrapolating the fitted peak first edgewise components to estimate an edgewise load recurrence (page 11 - section 3.18; page 41 - last two paragraphs; pages 78-79; pages 83-84)

     The examiner notes that any and all teachings of IEC related to wind speed, especially those regarding fitting, extrapolation, etc., are interpreted as equivalent to and rendering obvious the same analyses/techniques used on load(s)/bending moment(s). This is because, for wind turbines, the wind speed analyses and load analyses are equivalent. If applicant were to challenge this as a taking of “official notice” by the examiner, Vyas et al. (US 20100237617 A1) would be relied upon in future Office actions as explicitly teaching such ([0029]). Since Vyas is not explicitly relied upon in the instant Office action, a citation thereto is provided in the conclusion section of this action.
Regarding claim 2:Volanthen and IEC teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, IEC teaches:
wherein the edgewise load recurrence is the recurrence for a given edgewise load (page 11 - section 3.18; page 41 - last two paragraphs; pages 78-79; pages 83-84)
Regarding claim 3:Volanthen and IEC teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, IEC teaches
wherein the edgewise load recurrence is the estimated edgewise load for a given recurrence period (page 11 - section 3.18; page 41 - last two paragraphs; pages 78-79; pages 83-84)
Regarding claim 4:Volanthen and IEC teach all the limitations of claim 3, as mentioned above.Volanthen and IEC also teach:
filtering the edgewise load signals to separate out a derived gravitational component of each edgewise load signal and correlating the edgewise load recurrence with the gravitational component of the edgewise load signal and adding the correlated edgewise load recurrence to the gravitational component to determine an estimated absolute load recurrence (Volanthen - [0013], [0015]-[0018], [0058]; IEC - page 36 section 7.4.1, page 39 section 7.5 last sentence, page 42)
Regarding claim 5:Volanthen and IEC teach all the limitations of claim 3, as mentioned above.Volanthen and IEC also teach:
determining an estimated extreme load recurrence by adding the estimated edgewise load recurrence to a maxima of the gravitational component of the edgewise load signal (Volanthen - [0013], [0015]-[0018], [0058]; IEC - page 36 section 7.4.1, page 39 section 7.5 last sentence, page 42)
Regarding claim 6, as best understood (see 112 rejection above):Volanthen and IEC teach all the limitations of claim 1, as mentioned above.Volanthen also teaches
wherein the first edgewise component is a first edgewise Eigen mode of the edgewise load signal and filtering the edgewise load signal comprises using either a band stop filter, or a band pass filter, in particular a butter-worth filter ([0066])
Regarding claim 9:Volanthen and IEC teach all the limitations of claim 1, as mentioned above.Volanthen also teaches:
determining an expected gravitational component of the edgewise load signal based on a known weight of the at least one blade and a pitch angle of the at least one blade; comparing the expected gravitational component and the filtered gravitational component of the edgewise load signal; and determining a calibration offset of the at least one sensor ([0017], [0066])
Regarding claim 10:Volanthen and IEC teach all the limitations of claim 1, as mentioned above.Volanthen also teaches:
wherein the at least one sensor, configured to measure the parameter for deriving the edgewise load signal, is configured to measure a bending movement at the root of the at least one wind turbine blade ([0051], [0053]-[0054])
Regarding claim 11:Volanthen and IEC teach all the limitations of claim 1, as mentioned above.Volanthen also teaches:
outputting a signal, based on the estimated edgewise load recurrence, to a wind turbine monitoring system ([0076])
Regarding claim 12:Volanthen and IEC teach all the limitations of claim 11, as mentioned above.Volanthen fails to explicitly teach:
wherein the wind turbine monitoring system is configured to monitor the condition of a fleet of wind turbines based, at least in part, on the output signal
     However, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and MPEP 2144.04 VI B (“Duplication of Parts”). The instant claim amounts to no more than the use of the method/device of Volanthen and IEC being duplicated and used on multiple wind turbines. Additionally/alternatively, the duplication of a wind turbine monitoring method/device for use on multiple wind turbines is held by the examiner to be common knowledge in the art, capable of instant and unquestionable demonstration as being well-known.
Regarding claim 13:Volanthen and IEC teach all the limitations of claim 11, as mentioned above.Volanthen also teaches:
wherein the wind turbine monitoring system is further configured to output a load exceedance warning signal based, at least in part, on the output signal ([0076])
Regarding claim 14:Volanthen and IEC teach all the limitations of claim 11, as mentioned above.Volanthen also teaches
wherein the wind turbine monitoring system is further configured to control an operational variable of one or more wind turbines based, at least in part, on the output signal ([0003], [0006], [0081])
Regarding claim 18:Volanthen teaches a controller for a wind turbine having at least one wind turbine blade having at least one sensor configured to measure a parameter for deriving an edgewise load signal of the at least one wind turbine blade, wherein the controller, comprises:
a bus; an I/O interface connected to the bus, and configured for being communicatively coupled to the at least one sensor (the claimed bus and I/O interface are inherent components of the system of Volanthen, specifically they are inherent components which are between sensors 4 and, for example, the control room / wind turbine control device(s) discussed in [0075]-[0076]);
a processor (that which executes the software in, for example, [0042]) connected to the bus; wherein the processor, when executing instructions, is configured to perform an operation for determining an edgewise load recurrence signal acting on a wind turbine blade, the operation comprising: 
obtaining, from the at least one sensor ([0024]), a plurality of measures of a parameter for deriving an edgewise load signal acting on the wind turbine blade ([0054]); 
deriving the edgewise load signals acting on the wind turbine blade based on each obtained measure of the parameter ([0027], [0057]); 
filtering the edgewise load signals to separate out frequency content of one or more edgewise components of the edgewise load signal to provide an edgewise component load signals ([0015]-[0017], [0055]-[0058]); and
identifying a peak edgewise component load signal of the edgewise component load signals derived from measures obtained within a given period of time ([0053], [0074])
Volanthen fails to teach:
fitting a plurality of peak edgewise component load signals, identified from a plurality of periods of time, to a distribution function; and 
extrapolating the fitted peak first edgewise components to estimate an edgewise load recurrenceIEC teaches:
fitting a plurality of peak edgewise component load signals, identified from a plurality of periods of time, to a distribution function; and extrapolating the fitted peak first edgewise components to estimate an edgewise load recurrence (page 11 - section 3.18; page 41 - last two paragraphs; pages 78-79; pages 83-84)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fitting and extrapolating of IEC in the device of Volanthen to allow for the forecasting/predicting/extrapolating of future loads. By predicting/extrapolating future large loads, increased safety and device protection may be achieved.
     The examiner notes that any and all teachings of IEC related to wind speed, especially those regarding fitting, extrapolation, etc., are interpreted as equivalent to 
Regarding claim 19:Volanthen and IEC teach all the limitations of claim 18, as mentioned above.As combined in the claim 18 rejection above, IEC teaches:
wherein the edgewise load recurrence is the recurrence for a given edgewise load (page 11 - section 3.18; page 41 - last two paragraphs; pages 78-79; pages 83-84)
Regarding claim 20:Volanthen and IEC teach all the limitations of claim 18, as mentioned above.As combined in the claim 18 rejection above, IEC teaches:
wherein the edgewise load recurrence is the estimated edgewise load for a given recurrence period (page 11 - section 3.18; page 41 - last two paragraphs; pages 78-79; pages 83-84)
Regarding claim 21:Volanthen teaches a wind turbine, comprising:
a tower (FIG. 1 - unlabeled tower to which 3 is attached); 
a nacelle ([0004]) disposed in the tower; 
a generator disposed in the nacelle ([0039]); 
a rotor (FIG. 1 - 3) mechanically coupled to the generator ([0039]) at one end and having a plurality of blades (FIG. 1 - 2) at another end; and 
a controller configured to determine an edgewise load recurrence signal acting on a wind turbine blade, wherein the controller comprises: a bus; an I/O interface connected to the bus, and configured for being communicatively coupled to the at least one sensor (the claimed bus and I/O interface are inherent components of the system of Volanthen, specifically they are inherent components which are between sensors 4 and, for example, the control room / wind turbine control device(s) discussed in [0075]-[0076]); a processor (that which executes the software in, for example, [0042]) connected to the bus; wherein the processor, when executing instructions, is configured to perform an operation comprising: 
obtaining, from at least one sensor ([0024]), a plurality of measures of a parameter for deriving an edgewise load signal acting on the wind turbine blade ([0054]); 
deriving the edgewise load signals acting on the wind turbine blade based on each obtained measure of the parameter ([0027], [0057]); 
filtering the edgewise load signals to separate out frequency content of one or more edgewise components of the edgewise load signal to provide an edgewise component load signals ([0015]-[0017], [0055]-[0058]); and
identifying a peak edgewise component load signal of the edgewise component load signals derived from measures obtained within a given period of time ([0053], [0074])
Volanthen fails to teach:
fitting a plurality of peak edgewise component load signals, identified from a plurality of periods of time, to a distribution function; and 
extrapolating the fitted peak first edgewise components to estimate an edgewise load recurrenceIEC teaches:
fitting a plurality of peak edgewise component load signals, identified from a plurality of periods of time, to a distribution function; and extrapolating the fitted peak first edgewise components to estimate an edgewise load recurrence (page 11 - section 3.18; page 41 - last two paragraphs; pages 78-79; pages 83-84)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fitting and extrapolating of IEC in the device of Volanthen to allow for the forecasting/predicting/extrapolating of future loads. By predicting/extrapolating future large loads, increased safety and device protection may be achieved.
     The examiner notes that any and all teachings of IEC related to wind speed, especially those regarding fitting, extrapolation, etc., are interpreted as equivalent to and rendering obvious the same analyses/techniques used on load(s)/bending moment(s). This is because, for wind turbines, the wind speed analyses and load analyses are equivalent. If applicant were to challenge this as a taking of “official notice” by the examiner, Vyas et al. (US 20100237617 A1) would be relied upon in future Office actions as explicitly teaching such ([0029]). Since Vyas is not explicitly relied upon in the instant Office action, a citation thereto is provided in the conclusion section of this action.
Regarding claim 22:Volanthen and IEC teach all the limitations of claim 21, as mentioned above.As combined in the claim 21 rejection above, IEC teaches:
wherein the edgewise load recurrence is the recurrence for a given edgewise load (page 11 - section 3.18; page 41 - last two paragraphs; pages 78-79; pages 83-84)
Regarding claim 23:Volanthen and IEC teach all the limitations of claim 21, as mentioned above.As combined in the claim 21 rejection above, IEC teaches:
wherein the edgewise load recurrence is the estimated edgewise load for a given recurrence period (page 11 - section 3.18; page 41 - last two paragraphs; pages 78-79; pages 83-84)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Volanthen et al. (US 20090246019 A1, prior art of record via IDS) in view of IEC (“IEC International Standard for Wind Turbines IEC 61400-1:2005”, prior art of record via IDS) and further in view of Bertolotti et al. (US 20170058870 A1).Regarding claim 7:Volanthen and IEC teach all the limitations of claim 1, as mentioned above.Volanthen fails to teach:
obtaining, from a sensor configured to measure a blade speed of the at least one wind turbine blade, a blade speed signal; and wherein the estimated edgewise load recurrence is a function of the blade speedBertolotti teaches
obtaining, from a sensor configured to measure a blade speed of the at least one wind turbine blade, a blade speed signal; and wherein the estimated edgewise load is a function of the blade speed ([0077]-[0078], [0025])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a sensor configured to measure a blade speed signal and association thereof with load, as taught by Bertolotti, in the method of Volanthen to yield enhanced blade state and load analysis. Volanthen and IEC teach using blade loads to extrapolate possible future load recurrence. Bertolotti teaches that blade operational state parameters such as blade rotational speed may be used in the calculation/inference of blade loads.
     The examiner notes that “recurrence” is met upon combination with IEC.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Volanthen et al. (US 20090246019 A1, prior art of record via IDS) in view of IEC (“IEC International Standard for Wind Turbines IEC 61400-1:2005”, prior art of record via IDS) and further in view of Vaddi et al. (US 20180030955 A1).Regarding claim 8:Volanthen and IEC teach all the limitations of claim 1, as mentioned above.Volanthen fails to teach:
updating the distribution function based on the estimated edgewise load recurrence using Bayesian inferenceVaddi teaches:
updating the distribution function using Bayesian inference ([0043])

     The examiner notes that “based on the estimated edgewise load recurrence” is met upon combination with IEC.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Vyas et al. (US 20100237617 A1) - [0029]; Pedersen (US 20200263666 A1) - [0173].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428.  The examiner can normally be reached on 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856